DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 and 7-13 are objected to because of the following informalities:  the preamble “A light-scanning endoscope” should read “The light scanning endoscope”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an irradiation-position detector” in claim 2; “a two-dimensional light detecting apparatus” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “an adjusting unit” and “a phase correcting unit”. However, the specification does not disclose the structure of these features (i.e. software, hardware, etc.). A controller is disclosed in the specification to interact with the adjusting unit and the phase correcting unit (upon receiving information…from the phase correcting unit, the controller… [0018]), however, the controller is separate from “the adjusting unit” and “the phase correcting unit”. Therefore, Claim 1 and dependent claims 2-5 and 7-13 fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an adjusting unit” and “a phase correcting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the same reasons stated above, the specification does not disclose the structure of these features (i.e. software, hardware, etc.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “the irradiation-position detector is provided with a two-dimensional light detecting apparatus…on the imaging subject”. The feature “the irradiation-position detector” is interpreted under 35 USC 112f as a two-dimensional light detecting apparatus, like a CCD, PSD, or the like ([0022]). Claim 3 is in improper dependent form because it does not further limit the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melville (US 2009/0316116).
Regarding claim 1, Melville discloses a light-scanning endoscope comprising: a light-scanner (18, figure 1) that, by vibrating an optical fiber (see 38, figure 2), scans 
Regarding claim 2, Melville further discloses an irradiation-position detector (this element is interpreted under 35 USC 112f as a two-dimensional light detecting apparatus, like a CCD, PSD, or the like [0022] | sensor [0081]) that detects the light irradiation positions on the imaging subject (sensor 24 is a photo sensor or other known sensor for detecting light reflected from the target area [0046]; see figure 1). 
Regarding claim 3, Melville further discloses the32 irradiation-position detector is provided with a two- dimensional light detecting apparatus (this element is interpreted a photo sensor or other known sensor for detecting light reflected from the target area [0046]; see figure 1). 
Regarding claim 4, Melville further discloses the controller controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (function processor 12…simultaneous actuation of the optical scanner 18 and activation of the light source 26 [0039] | match operating parameters of the optical scanner 18 [0049]). 
Regarding claim 5, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (see figure 3), and the phase correcting unit calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (location of the image location within the scan pattern impacts the rate at which the light is scanned…can impact the relative separation between scanned locations…impact the amount of light distributed per area [0083]). 
Regarding claim 6, Melville discloses a light-scanning-endoscope operating method comprising: an emitting step of emitting, from a vibrating optical fiber (see 38, figure 2), light with the same phase as the vibrations of the optical fiber (simultaneous actuation of the optical scanner 18 and activation of the light source 26 [0039]);33 an adjusting step (66, figure 4 and/or 80-82, figure 6) of adjusting a distortion correction amount on the basis of a shape of a row of irradiation positions of the light on an imaging subject ([0070]; function of image location to be displayed and the location of 
Regarding claim 7, Melville further discloses the controller controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (function processor 12…simultaneous actuation of the optical scanner 18 and activation of the light source 26 [0039] | match operating parameters of the optical scanner 18 [0049]). 
Regarding claim 8, Melville further discloses the controller controls the timing at which the light is emitted from the optical fiber so that the light is emitted at equal phase intervals (function processor 12…simultaneous actuation of the optical scanner 18 and activation of the light source 26 [0039] | match operating parameters of the optical scanner 18 [0049]). 
Regarding claim 9, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (see figure 2), and the phase correcting unit calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (location of the image location within the scan pattern impacts the rate at which the light is scanned…can impact the relative separation between scanned locations…impact the amount of light distributed per area [0083]). 
Regarding claim 10, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (see figure 3), and the phase correcting unit calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (location of the image location within the scan pattern impacts the rate at which the light is scanned…can impact the relative separation between scanned locations…impact the amount of light distributed per area [0083]). 
Regarding claim 11, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (see figure 3), and the phase correcting unit calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (location of the image location within the scan pattern impacts the rate at which the light is scanned…can impact the relative separation between scanned locations…impact the amount of light distributed per area [0083]). 
Regarding claim 12, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 3), and the phase correcting unit calculates a correction amount for the phase on the basis of the change over time in the amplitude of the vibrations of the optical fiber in addition to the distortion correction amount (location of the image location within the scan pattern impacts the rate at which the light is scanned…can impact the relative separation between scanned locations…impact the amount of light distributed per area [0083]). 
Regarding claim 13, Melville further discloses the light-scanner causes an amplitude of the vibrations of the optical fiber to change over time (figure 3), and the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamabe (US 2015/0005579); Okawa (US 2004/0212808); Smithwick (US 6,845,190).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 6, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795